Opinion by
Judge Peters :
The statute provides expressly how real estate may be pledged for the security of a debt, and the mode therein provided must be pursued to give one creditor preference over others, and over subsequent purchasers.
A mere deposit of title papers cannot create a lien, or operate as a mortgage in this country, as in England, to give one creditor preference over others. If that were allowed the effect ■would be to give a fictitious credit to embarrassed debtors and to deceive those who might thereafter deal with them, and who knew nothing of the condition in which they had placed their property. This very evil the statute intended to present.
Judgment affirmed.